Citation Nr: 1749493	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-38 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for degenerative arthritis of the lumbar spine, to include retrolisthesis of L5 on S1.  

3.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for residuals of right eye chalazion surgery.

4.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for residuals of a left ankle injury.

6.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for residuals of a right ankle injury.

7.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for residuals of a right knee injury.

8.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for residuals of a left knee injury.  

9.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for residuals of a right elbow injury.  

10.  Entitlement to service connection for residuals of injury to the right ring finger.

11.  Entitlement to service connection for chronic headaches.

12.  Entitlement to service connection for gout.  

13.  Entitlement to service connection for cervical strain.

14.  Entitlement to service connection for residuals of cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to May 1986, from August 1989 to May 1990, from May 1990 to April 1991, and from July 1992 to September 1992.  He had additional service with and retired from the Army National Guard effective in May 2005.  
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from an RO decision of July 2008.  The Veteran and his wife presented sworn testimony in support of his appeal during a March 2015 hearing before the undersigned Veterans Law Judge.  Most recently, in a decision dated in June 2015, the Board remanded the issues.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay, but finds another remand is necessary.  Service personnel records reflect that the Veteran was in the Florida National Guard.  While National Guard records from 2003 to 2005 have been obtained, records from 1989 to 2000 have yet to be fully associated with the claims file.  The Board notes the RO did not contact the Florida National Guard to attempt to obtain any available service records.  Therefore, upon remand, the AOJ should undertake appropriate action to attempt to obtain any outstanding service treatment records pertaining to the Veteran's National Guard/Army Reserve service, specifically from 1989 to 2000, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) (2016) as regards requests for records from Federal facilities.  

Additionally, while the June 2015 Board remand requested the RO to obtain all VA records from 1986 to the present from the Miami VAMC, only records from 2008 to 2016 were associated with the claims file.  While the Miami VAMC sent a negative response for records from January 1986 to February 2008, there is no indication such search included archived/retired paper records.  As such, the Boards another remand is necessary.  

If the newly-obtained records contain any information pertinent to the Veteran's right shoulder disability, his lumbar spine disability, his right eye, hypertension, his ankles, his knees, or his right elbow, then these previously-denied claims must be reopened and reviewed on a de novo basis.  The RO must ensure that the remaining claims for service connection are fully-developed in light of all new evidence received, to include consideration as to whether he should be scheduled for new VA examinations to determine the nature, extent, onset, and etiology of those claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to secure the Veteran's complete National Guard service treatment and examination records from 1989 to 2000 through official channels.  In making these requests, use the Veteran's complete last name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2016) as regards requesting records from Federal facilities.  Continue efforts to obtain records until either the evidence is received, or until specific information that the evidence sought does not exist or that further efforts to obtain it/them would be futile is obtained.  Associate all records and/or negative responses received with the claims file.  

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014) and 38 C.F.R. § 3.159(c).

2.  The RO should also obtain all records of VA medical treatment afforded to the Veteran from 1986 to the 2008 and from 2016 to the present from the Miami VAMC.  Since this time period pre-dates electronic records, searches must be made of archived/retired paper records.

3.  IF any medical records obtained show treatment or a diagnosis for a back disability, residuals of injury to the right ring finger, or residuals of a cold injury since service, then the RO should consider whether he should be scheduled for examinations to determine the nature, extent, onset, and etiology of those claimed disabilities.

4.  After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




